Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 28, 2008                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

  133696                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  EMMA MARTIN,                                                                                         Robert P. Young, Jr.
          Plaintiff,                                                                                   Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 133696
                                                                    AGC: 1619/06
  ATTORNEY GRIEVANCE COMMISSION,
           Defendant.

  _________________________________________/

         On the order of the Court, the complaint for superintending control is considered,
  and relief is DENIED, because the Court is not persuaded that it should grant the
  requested relief.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 28, 2008                      _________________________________________
           p0421                                                               Clerk